51 So.3d 642 (2011)
K.L.F., a child, Petitioner,
v.
Stepheny DURHAM, Superintendent of the Duval Regional Juvenile Detention Center and State of Florida, Respondents.
No. 1D10-6618.
District Court of Appeal of Florida, First District.
January 19, 2011.
Matt Shirk, Public Defender, and Elizabeth H. Webb, Assistant Public Defender, Jacksonville, for Petitioner.
Pamela Jo Bondi, Attorney General, and Therese A. Savona, Assistant Attorney General, Tallahassee, for Respondents.
PER CURIAM.
DISMISSED as moot.
DAVIS, HAWKES, and WETHERELL, JJ., concur.